 I.L.W.U., LOCALS 8 AND 40International Longshoremen's and Warehousemen'sUnion, Local 8 and International Longshoremen'sand Warehousemen's Union Local 40 and Port ofPortland and Port Services Company and Automo-tive Employees Council of Portland and Vicinity.'Case 36-CD- 150November 15, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the Port of Portland, hereincalled the Port, alleging that International Long-shoremen's and Warehousemen's Union Locals 8and 40, herein called Respondents or Locals 8 and40, had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring Port Services Company,herein called Employer or PSC, to assign certainwork to their members rather than to employeesrepresented by Automotive Employees Council ofPortland and Vicinity, herein called Council.Pursuant to notice, a hearing was held beforeHearing Officer Dale B. Cubbison on July 13, 14,and 15, 1977. All parties appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Employer, a corporation with its principalplace of business in Portland, Oregon, providespredelivery service for imported automobiles. Duringthe past year it performed services valued in excess of$500,000 for its customers American Honda, GeneralMotors Opel, and BMW. At its Portland facility, theEmployer handled approximately 100,000 vehicles,80 percent of which are shipped outside the State ofOregon. Accordingly, we find that the Employer istAutomotive Emplo.iees Council of Portland and Vicinity was substitut-ed as the proper party at the heanng after the unfair labor practice charge233 NLRB No. 63engaged in commerce within the meaning of Section2(b) of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.II1. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Internation-al Longshoremen's and Warehousemen's UnionLocal 8 and International Longshoremen's andWarehousemen's Union Local 40 are labor organiza-tions within the meaning of Section 2(5) of the Act.The record shows that Automotive EmployeesCouncil of Portland and Vicinity is the certifiedbargaining representative of the employees of theEmployer, that employees participate in it, and thatit is party to a collective-bargaining agreement withthe Employer covering wages, hours, and conditionsof employment, pursuant to which Council hasprocessed grievances on behalf of the Employer'semployees. Accordingly, we find that AutomotiveEmployees Council of Portland and Vicinity is alabor organization within the meaning of Section 2(5)of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputePort of Portland, a municipal corporation with theresponsibility for the development and operation ofpublic dock facilities in the Portland, Oregon,metropolitan area, presently operates a facility at itsTerminal 4, through which imported automobiles areunloaded and stored pending shipment. The Portemploys members of Locals 8 and 40 with which ithas a collective-bargaining agreement.Since 1970 PSC has maintained a servicing planton private land adjacent to Terminal 4. Before 1970,the PSC operations were located on Port property,first at Terminal 2 and then at Terminal 4. PSC'semployees are represented by Council, with which ithas a collective-bargaining agreement. PSC has noagreement with either Local 8 or Local 40 and doesnot employ any of their members.As stated above, PSC performs predelivery serviceson imported automobiles. These automobiles areunloaded from ships by Port employees, who aremembers of Local 8, and driven to an auto storagelot within Terminal 4. Once parked, a tally of thecars is taken on behalf of the Port by a member ofLocal 8 to ascertain the accuracy of the bills oflading. If all is in order the Port signs off to theshipper or shipping line. The cars are next surveyedfor marine damage by PSC employees who removedamaged cars to the PSC processing plant for repair.erroneously alleged that Joint Council of Teamsters was the competingunion.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPSC employees next mark each car with an identifi-cation number used to locate it for eventualprocessing and shipment. When PSC receives anorder for a specific car, it is located by a PSCemployee who affixes a price information sticker tothe window and raises the hood. The car is thenremoved by PSC employees to the PSC processingplant where it is cleaned, de-cosmolined, undercoat-ed, and equipped with accessories. Once processed,the cars are loaded on trucks or railroad cars forshipment to distributors. General Motors Opels areloaded on railroad cars without processing. PSCsigns off to the Port each day at noon and 5 p.m. forcars removed.The work performed by PSC employees at Termi-nal 4 was the subject of a jurisdictional dispute in1970 between Local 8, PSC, Council, and the Port'spredecessor, the Commission of Public Docks.2Inthat proceeding, the Board awarded to PSC employ-ees, represented by Council, the following work:[S]ervicing new imported automobiles, includingthe cleaning and de-cosmolining, undercoating,installing certain accessories, painting, doingbody repair work, and moving such automobilesin and around the Portland Public Docks oncethey have come into the possession of theconsignee and the Employer.The present dispute arises from the Port's inten-tion, informally announced in July 1976, to constructa larger automobile import facility. It is presentlyunder construction at Port Terminal 6 and, whencompleted, PSC intends to transfer operations to anew processing plant it will lease from the Portwithin the Terminal 6 area. Upon moving, PSCintends to assign its employees the same work theyare currently performing at Terminal 4.Subsequent to the announcement, Port officialsand Respondents held a series of meetings to discusswork jurisdiction at the proposed facility.3WilliamE. Plymale, director for marine development for thePort, testified that at a meeting on April 7, 1977,officials of Respondents demanded the work ofmoving automobiles within and from the Terminal 6auto storage lot to the PSC processing facility, as wellas the work of loading unprocessed autos on torailroad cars. According to Plymale, Dick Wise, aLocal 8 official, stated that the ILWU would runautomobiles out of the Port if they were not assignedthe claimed work and Don Ronne, secretary of Local8, stated that the Port would be faced with a"situation similar to 1970."4 Plymale also asserted2 International Longshoremen's and Warehousemen's Union Local 8 (PortServices Compan,.), 185 NL.RB 658 (1970).3 Terminal 6 is presently manned exclusively by ILWU labor.In support of its claim for the work at Terminal 4 in 1970, Local 8engaged in picketing.that union officials had made similar statements atmeetings in October and December 1976 and May1977. Both Ronne and Larry Clarke, secretary-treasurer of Local 40, denied that any threats weremade.On or about June 1, 1977, the Respondents, tosettle the dispute, proposed to a subcommittee of theCommissioners of the Port that ILWU membersunload the automobiles and drive them to theproposed auto storage lot at Terminal 6; mark foridentification, locate, and perform all clerical func-tions in delivering the automobiles from the dockarea to the PSC processing plants; drive autos fromthe auto storage lot to a "staging area" outside theproposed PSC facility; load all unprocessed cars ontorailroad cars; and, finally, drive all cars from theproposed PSC processing plant back to the autostorage lot.Plymale also testified that since early June 1977,Locals 8 and 40 have engaged in a work slowdownboth at Terminal 4 and Terminal 6; and productionrecords show a decrease in production at Terminal 6.Ronne, secretary of Local 8, admitted that work mayhave fallen off slightly but claimed this was due tostrict adherence to safety regulations as a result of,among other factors, the Port's increasing the speedlimits at Terminals 4 and 6.B. The Work in DisputeThe work in dispute involves the predeliveryservicing of imported automobiles by PSC at Port ofPortland's proposed automobile import facility atTerminal 6, Portland, Oregon. It includes surveyingfor marine damage, marking for identification, andaffixing price stickers to imported automobiles oncethey have been unloaded and stored at Terminal 6. Italso includes locating and driving those automobilesto the proposed PSC facility for processing as welldriving elsewhere in and about the Terminal 6 area,and loading unprocessed automobiles for shipment.5C. Contentions of the PartiesThe Port, PSC, and Council contend that Respon-dents violated Section 8(b)(4)(D) when in further-ance of their demand for the disputed work they boththreatened to picket and engaged in a work slow-down. They also maintain that the work should beawarded to PSC employees represented by Councilon the basis of the Board's prior award involvingTerminal 4, as well as on the bases of skill, area andindustry practice, and efficiency. In addition, Coun-5 There is no evidence that Respondents specifically claimed the actualprocessing of the automobiles or the loading of processed automobiles forshipment.460 I.L.W.U., LOCALS 8 AND 40cil relies on its certification as bargaining representa-tive for PSC's employees and claims its collective-bargaining agreement with PSC covers the disputedwork.Respondents contend that no jurisdictional disputeexists involving PSC since they have made nodemand on PSC to assign the work and have onlysought to enforce their own collective-bargainingagreement with the Port. Respondents argue that theproposed lease of Port property at Terminal 6 to PSCviolates that agreement. Respondents also contendthat since the work is only prospective there is noexisting dispute cognizable under Section 10(k) of theAct.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor voluntary adjustment of the dispute.It is clear that Locals 8 and 40 demanded that theirmembers perform certain work presently performedby PSC employees at Terminal 4, when it istransferred to Terminal 6. Also, Port officialstestified that officials of Locals 8 and 40 threatenedto picket and "shut down the Port" if their demandswere not met. Furthermore, records show thatproduction by longshoremen at Terminal 6 hasdecreased. Don Ronne, secretary of Local 8, admit-ted that work may have fallen off, but gaveadherence to safety regulations by ILWU membersas the sole reason therefor. Although Respondentsdisclaim any threats and slowdown to force assign-ment of the disputed work, we find that there isreasonable cause to believe Section 8(b)(4)(D) hasbeen violated.We reject Respondents' contention that the pro-spective nature of the work negates the existence of ajurisdictional dispute. Construction of the new autofacility is underway and PSC indicates it willcontinue to assign to its employees there the workthey presently perform at Terminal 4.6 We also rejectRespondents' argument that since they are merelyseeking to enforce their own collective-bargainingagreement with the Port and have made no demand6 Local 2, International Union of Operating Engineers, AFL-CIO (PVOInternational, Inc.), 209 NLRB 673 (1974); tnternarional Photographers Local659, affiliated with International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada (KingBroadcasting Compan,). 216 NL.RB 860 (1975).7 International Brotherhood of Electrical Workers. AFL-CIO, Local No.145 (Camanche Machine Tool Co., Inc.), 188 NLRB 255 (1971), Local UnionNo. 3, International Brotherhood of Electrical Workers. A.FL CIO (WesternElectric Company, Incorporated). 141 NL RB 888 (1963)." United Brotherhood of Carpenters and Joiners of America. Local No. 753.on PSC, their conduct falls outside the scope ofSection 8(b)(4)(D). The Board has long held that adispute cognizable under Section 8(b)(4)(D) mayexist even though no demand has been addressed tothe employer whose employees are performing thework.7It is clear that Respondents have demandedwork which can only be assigned to employees theyrepresent at the expense of PSC employees. Havingsought the assignment of work from one group ofemployees to another, the fact that Respondentspurport to rest their claim on their agreement withthe Port does not detract from the jurisdictionalnature of the dispute.8There is no evidence that the parties have agreedupon a method for voluntary adjustment of thedispute.E. Merits of the DisputeI. Certification and collective-bargainingagreementsCouncil is the certified bargaining representativefor employees of PSC and its collective-bargainingagreement with PSC covers all work performed byPSC in the Portland area, and includes job descrip-tions for shagger (auto driver) and railcar loader.PSC is not a party to any agreement with Local 8 orLocal 40.There is a collective-bargaining agreement betweenRespondents and the Port and Respondents claimthe disputed work under provisions of this agreementwhich grant Respondents jurisdiction over themovement and sorting of cargo on the dock while itis under the control of the Port. Since the PSCfacility at Terminal 6 will be located on Portproperty, Respondents argue that the Port's controlceases only after PSC "signs off' for the automo-biles.9In support of their position, Respondents citea recent arbitration award involving the workperformed at Terminal 4 which finds that the"spotting, marking, tallying and movement of auto-mobiles" on Port-owned or -leased property violatesRespondents' contract with the Port when performedby persons other than Respondents' members.Since Council's contract with PSC and Respon-dents' contract with the Port both cover the disputedwork, we find this factor favors neither party.AFL CIO (Blount Bros. Corporation), 175 NLRB 496 (1969). InternationalUnion of Operating Engineers, Local 520, AFL-CIO (Home BuildingContractors. Inc.). 168 NLRB 256 ( 1967). Also see Brotherhood of Teamsters& Auto Truck Drivers Local No. 85, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Pacific MaritimeAssociation), 224 NLRB 801 (1976).9 In the earlier determination, the Board found that on completion of thetally taken on behalf of the Port. the consignee bailed the cars to PSC.Respondents produced no evidence that the procedure had changed.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Previous awardsAs stated above there is a previous 10(k) awardcovering the work presently performed by PSCemployees, at Terminal 4, which expressly includesthe movement of automobiles in and around thePublic Docks once they have come into possession ofPSC. Respondents attempt to distinguish that awardfrom the present dispute on the grounds that PSCdoes not gain "possession" of the automobiles until itsigns off to the Port and, unlike the operation atTerminal 4 involved in the earlier award, theproposed PSC facility will be located within theconfines of Terminal 6.Both contentions lack merit. The record clearlyshows that the unloading, storage, processing, andloading of automobiles will be conducted at Termi-nal 6 in the same manner as it is conducted atTerminal 4. Further, PSC assumes responsibility fordamage to the automobiles occurring after its marinesurvey is conducted. Thus, the only differencebetween the work at Terminal 4 and that which willbe performed at Terminal 6 is its location. Nor is theeffect of the earlier determination altered by the factthat PSC's Terminal 6 facility will be located on Portproperty, as Respondents argue, since the Boardexpressly found that PSC occupied a facility on Portproperty at Terminal 4 during the 1970 dispute.We therefore find that our earlier award of thedisputed work at Terminal 4 favors an award of thesame work to Council-represented employees of PSCat Terminal 6.3. Company and industry practicePSC has always assigned the disputed work to itsemployees, not only at its Portland facility, but atsimilar facilities it operates at Takoma, Washington;Chicago, Illinois; and Houston, Texas. Likewise,Columbia Warehouse Company, a competitor ofPSC in Portland, assigns similar work to its employ-ees who are teamsters. Finally, there is no evidenceto show that the longshoremen have traditionallyperformed such work on the West Coast. Wetherefore find that this factor favors assignment ofthe disputed work to the employees of PSC, repre-sented by Council.4. Relative skills, economy, and efficiency ofoperationRespondents introduced no evidence that theirmembers possess any particular skills which wouldjustify their being assigned the work rather than theemployees of PSC who have traditionally performedit. Conversely, Al Herman, president of PSC, testifiedthat it took about a month to become proficient inlocating automobiles within the storage area, andthat loading of automobiles on railcars requires theuse of sophisticated equipment and 3 months oftraining.Since Respondents do not claim all the work PSCwill perform at Terminal 6, assignment of thedisputed work to employees they represent willinterfere with the integrated sequence of operationswhich can be most efficiently performed by a singlegroup of employees. It would also require duplica-tion of work since ILWU members would drive carsto a staging area adjacent to the PSC facility whencePSC employees would drive the cars into the PSCfacility for processing.Accordingly, we find this factor favors assignmentof the disputed work to the employees of PSC,represented by Council.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors, we concludethat the employees of Port Services Company whoare represented by Automotive Employees Councilof Portland and Vicinity are entitled to perform thework in dispute. We reach this conclusion relying onthe factors of skill, efficiency of operation, area andindustry practice, and a prior Board determinationinvolving the same work at Port of PortlandTerminal 4. In making this determination, we areawarding the work in question to employees who arerepresented by Automotive Employees Council ofPortland and Vicinity but not to that particularorganization or its members. This determination islimited to the particular controversy which gave riseto the proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Port Services Company, who arerepresented by Automotive Employees Council ofPortland and Vicinity, are entitled to perform thedisputed work of surveying for marine damage,marking for identification, locating, and affixingprice stickers to imported automobiles which havebeen unloaded and stored in the Port of Portland'sTerminal 6. Such employees are further entitled tothe disputed work of driving such cars to the PortServices Company processing facility as well as inand about the Terminal 6 area, and the loading ofunprocessed automobiles for shipment.462 I.L.W.U., LOCALS 8 AND 402. International Longshoremen's and Warehouse-men's Union, Local 8, and International Longshore-men's and Warehousemen's Union Local 40 are notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Port Services Companyto assign the disputed work to employees representedby those labor organizations.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Long-shoremen's and Warehousemen's Union, Local 8,and International Longshoremen's and Warehouse-men's Union Local 40 shall notify the RegionalDirector for Region 19, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the disputed work in a mannerinconsistent with the above determination.463